      Case 2:18-cv-03135-SSV-JVM Document 12 Filed 12/14/18 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA


LARRY W. FREEMAN                          *       CIVIL ACTION NO. 18-3135
                                          *
VERSUS                                    *       JUDGE SARAH S. VANCE
                                          *
LIFE INSURANCE COMPANY OF                 *       MAGISTRATE JUDGE JANIS
NORTH AMERICA                             *       VAN MEERVELD
*     *   *    *   *    *                 *       *    *   *    *    *       *


                                        ORDER

       Considering the above and foregoing Joint Motion:

       IT IS HEREBY ORDERED that all claims in the captioned matter be and they are

hereby dismissed, with prejudice.

       New Orleans, Louisiana this 14th          December
                                   ____ day of _________________, 2018.




                                    UNITED STATES DISTRICT COURT JUDGE
